Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 07/31/21 regarding application 16/557,518, in which claims 1-6, 8-14, 16, 17, 19, and 20 were amended. In order to expedite allowance, the examiner has further amended claims 1, 10, and 16. Claims 1-20 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Azadeh Khadem, Reg. No. 57,094 on 08/12/21.

The application has been amended as follows:
In the claims:

In claim 1: line 11: replace “data” with “pairs”
In claim 10: line 8: replace “data” with “pairs”
In claim 16: line 8: replace “data” with “pairs”
Response to Arguments
Replacement Figure 2 overcomes the objection to the drawings, and so it is withdrawn.
The amended title overcome the objection for not being descriptive, and so it is withdrawn.
Amended independent claims 1, 10, and 16 overcome the 35 U.S.C. 103 rejections of claims 1, 6-10, and 15-16 based on Kerr, Li, Liger, and Gifford, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 10, and 16 is Kerr et al. (2004/0088155). Kerr discloses a data processing system comprising: a processor (processor, [0046]); and a memory in communication with the processor (memory holding instructions, [0046]), the memory comprising executable instructions that, when executed by the processor, cause the data processing system to perform functions of: receiving a software resource, the software resource being in a first language (the non-localized content, [0011]); receiving a localized software resource for compression, the localized software resource being in a second language (the localized content, [0011)), the software resource in the first language being a counterpart of the localized software resource (the user specifies the locale to combine with the application, [0021], specified localization requirements, [0015]); creating a global dictionary for the localized software resource based at least in part on one or more first language words in the software resource (localization areas in the application template are filled with locale specific information referenced in one or more localization objects, based on localization table 400, Fig 4, i.e. a “global dictionary”, [0024]); and compressing the localized software resource based on the global 

Sheinis et al. (2005/0050548) discloses application internationalization using dynamic proxies. Sheinis uses localization logic and input parameters to create a record in a localization table ([0062]). 

Zavatone et al. (2013/0006603) discloses a graphical user interface localization system. Zavatone generates a table with an ordered list of identified text strings included in the GUI design, along with contextual data associated with the strings. A localization subsystem provides the table to translation subsystem for translation of text strings from English to Spanish ([0062-0064]).

Huck et al. (2017/0177566) discloses generating and storing a localization table. The localization table is populated with entries that include a text token, a locale identifier, and a translated text string. The text token is associated with a text string that, when translated according to the locale identifier, produces the translated text string. For example, an entry with a text token representing the text string "Hello!" and a locale identifier "Mexico-Spanish" may further include a translated text string "iHola!". The CM computing device is configured to create, delete, and/or edit the entries of the localization table ([0019]).

A combination or modification of Kerr, Sheinis, Zavatone, Huck, and the other prior art of record would not have resulted in the limitations of claims 1, 10, and 16, and therefore claims 1, 10, and 16 would not have been obvious to one of ordinary skill in the art at the time of the invention.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                         08/12/21